 


109 HR 2952 IH: American Veterans Homeownership Act of 2005
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2952 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. Ryan of Wisconsin (for himself and Mr. Herger) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 with respect to the eligibility of veterans for mortgage bond financing, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Veterans Homeownership Act of 2005. 
2.All veterans eligible for State home loan programs funded by qualified veterans’ mortgage bonds 
(a)In generalSection 143(l)(4) of the Internal Revenue Code of 1986 (defining qualified veteran) is amended— 
(1)by striking at some time before January 1, 1977 in subparagraph (A), and 
(2)by striking subparagraph (B) and inserting the following: 
 
(B)who applied for the financing before the date 25 years after the last on which such veteran left active service.. 
(b)Effective dateThe amendments made by this section shall apply to financing provided and mortgage credit certificates issued after June 30, 2005. 
3.Revision of State veterans limit 
(a)In generalSubparagraph (B) of section 143(l)(3) of the Internal Revenue Code of 1986 (relating to volume limitation) is amended to read as follows: 
 
(B)State veterans limitA State veterans limit for any calendar year is the amount equal to— 
(i)$215,000,000 for the State of Texas, 
(ii)$265,000,000 for the State of California, 
(iii)$100,000,000 for the State of Oregon, 
(iv)$100,000,000 for the State of Wisconsin, and 
(v)$100,000,000 for the State of Alaska.. 
(b)Effective dateThe amendment made by this section shall apply to bonds issued after December 31, 2005. 
 
